FARMER, Judge.
A former husband petitions for a- writ of habeas corpus to secure his release from confinement for non-payment of alimony. We treat the papers whereon the petition has been brought as an appeal and affirm the contempt order.
We agree with respondent that no error has been shown. Until the court grants modification of the final judgment of dissolution and terminates alimony upon a finding that the former wife has engaged in conduct that should end alimony under the agreement, the former husband may not unilaterally cease paying alimony simply because he has initiated a modification proceeding. The trial judge has the discretion to insist on the payment of alimony until a final determination on the modification has been had and equally, we think, to enforce that discretion by the court’s powers of contempt.
AFFIRMED.
STONE and PARIENTE, JJ., concur.